PER CURIAM: *
The court has carefully considered the briefs, oral argument, and pertinent portions of the record. After such review, we have determined that the judgment of the district court should be affirmed for essentially the reasons set forth by the district court. Boutari v. JP Morgan Chase Bank, N.A., No. 5:09-cv-00608, doc. 88 (W.D. Tex. June 10, 2010) (Order Accepting Report and Recommendation).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.